DETAILED ACTION
	This action is responsive to applicant’s communication filed 11/11/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 are rejected under 35 U.S.C. 103.

Response to Arguments
Applicant’s arguments regarding the prior art have been fully considered but are respectfully moot in view of the new grounds for rejection necessitated by the amendments to the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-3, 5-12, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Os (US 2016/0212488 A1) in view of Carson (US 2014/0365885 A1) and further in view of Lurey (US 9,294,476 B1).

	Regarding Claim 1, Os teaches a computer-implemented method, comprising: receiving, by a first computing device from a server device, instructions for providing a selectable element at a graphical user interface of the first computing device, (“Virtual assistant query suggestions related to media content (e.g., for consumption via television set-top box 104) can also be determined from content on a user device, and 
wherein the selectable element is rendered at the graphical user interface with a phrase that includes natural language content, (“Virtual assistant query suggestions provided on user device 102 can include suggestions based on a variety of source devices as well as general suggestions. For example, device-based suggestions 3174 can include query suggestions based on content stored on user device 102 (including content displayed on user device 102).” Paragraph 0202. See Figure 31: TV Assistant User Interface 3170 includes a plurality of selectable elements 3174, 2652, and 3176 that include natural language content. Also see Paragraph 0055 which discusses how user requests made to a virtual assistant include natural language content.)
which, when provided as a spoken input by a user to an automated assistant interface of a second computing device transitions an automated assistant into an operating state in which the automated assistant causes output to be provided at the second computing device; (“As noted above, virtual assistant query suggestions can be formulated based on content on any number of connected devices, and the suggestions can be provided on any number of connected devices. FIG. 32 illustrates connected device-based suggestions 3275 that can be derived from content on user device 102. For example, playable content can be identified on user device 102, such as photo and video content shown in interface 1360 as playable media 3068 in FIG. 30.” Paragraph when provided as spoken input by a user to an automated assistant interface of the smart TV (second computing device) would cause output to be displayed on the smart TV. See Paragraphs 0052-53, which describe a purpose of the selectable suggested queries is to “to acquaint the user with available commands.” Also see Paragraphs 0158, 0200, and 0231, which further describe functionality of displaying media content on a second device using a virtual assistant of first device, and see Figures 4A-4E and 26-29, which show a virtual assistant of a smart TV responding to user queries.)
displaying the selectable element and the phrase on the graphical user interface of the first computing device; (“virtual assistant query suggestions can be determined and provided to the user. FIG. 31 illustrates exemplary TV assistant interface 3170 on user device 102 with virtual assistant query suggestions based on playable user device content” Paragraph 0201. See Figure 31 first user device 102 and TV assistant interface 3170 with a plurality of selectable phrases.)
receiving, at the graphical user interface, a selection of the selectable element; (“users can select displayed suggestions on any interface by, for example, tapping on a touchscreen, speaking the query, selecting a query with navigation keys, selecting a query with a button, selecting a query with a cursor, or the like, and an associated response can then be provided (e.g., an informational and/or media response).” 
identifying multiple computing devices… wherein the multiple computing devices include at least the first computing device and the second computing device (“a list of available display devices can be displayed on user device 102 (e.g., listing first display 1786 and second display 1788 by setup name, designated room, or the like, or listing first set-top box 1792 and second set-top box 1794 by setup name, designated room, or the like). A user can select one of the devices from the list, and commands can then be sent to the selected device.” Paragraph 0152. Also see Paragraph 0133 and 0148. Multiple computing devices for providing the output of the automated assistant are identified.)
selecting the second computing device for initializing the automated assistant, from among the multiple computing devices based on the phrase; (“a determination can be made as to whether responses to speech input directed to a virtual assistant should be displayed on a first display associated with a first device (e.g., user device 102) or a second display associated with a second device (e.g., television set-top box 104)…. informational answers or media content suited for display on a smaller screen can be displayed on user device 102, while media responses or media content suited for display on a larger screen can be displayed on a display associated with set-top box 104” Paragraph 0158. If a phrase includes media content suitable for a larger screen, the second device is selected. “Virtual assistant query suggestions related to media content (e.g., for consumption via television set-top box 104) can also be determined from content on a user device, and suggestions can also be provided on a user 
While the embodiments shown in Figures 14 and 17 and described in Paragraphs 0133, 0148, and 0152 are separate from the embodiments shown in Figures 30-32 and described in Paragraphs 200-207, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the selectable suggestions shown in Figures 30-32 by including an identification of a specific display device which a user desires to provide the automated assistant output. Since Paragraphs 0052-53 disclose that the purpose of the virtual assistant query suggestions is “to acquaint the user with available commands”, such an implementation would yield predictable results and would be beneficial to the user by teaching the user which devices are capable of providing the output of the assistant.
Os further teaches and causing, in response to the selection of the selectable element and based on selecting the second computing device, the automated assistant… to provide the output…  (“users can select displayed query suggestions by speaking the queries, selecting them with a button, navigating to them with a cursor, or the like… Answer interface 2862 can include informational answers and/or media results responsive to a selected query suggestion (or responsive to any other query).” 
While Os teaches displaying selectable virtual assistant suggestions on the second display device in addition to displaying the suggestions on the first display device (Paragraphs 205-206 and Figures 31-32) and teaches the automated assistant on the second device being capable of responding to additional queries from the user (Paragraph 206 and Figure 32), Os does not explicitly teach initializing the automated assistant on the second display device responsive to the user’s selection. Os therefore does not explicitly teach causing, in response to the selection… the automated assistant to initialize at the automated assistant interface of the second computing device, and… wherein subsequent to providing the output, the automated assistant transitions into a state in which the automated assistant can respond to one or more additional spoken utterances of the user to the automated assistant interface of the second computing device.
However, Carson, which is directed to conversation persistence across automated assistants of multiple computing device, teaches causing, in response to the selection… the automated assistant to initialize at the automated assistant interface of the second computing device, and… wherein subsequent to providing the output, the automated assistant transitions into a state in which the automated assistant can respond to one or more additional spoken utterances of the user to the automated assistant interface of the second computing device (“At a second device different from 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the method of displaying an output of an automated assistant on a second display device also hosting an automated assistant responsive to a user selected command taught by Os by initializing the automated assistant on the second device to provide the output and continue to respond to additional commands as taught by Carson. Since both references are directed to using automated assistants to Carson (Paragraph 0004), such an implementation would address the need to enable context and conversation persistence across non-continuous instances of an automated assistant. This would improve the user experience by allowing the user to seamlessly interact with multiple display devices.
While Os teaches selection of a second device from a list of devices (Paragraph 0152), Os does not explicitly teach that the multiple computing devices are associated with an account of the user associated with the first computing device.
However, Lurey, which is directed to an interface for user authentication of available devices, teaches multiple computing devices that are associated with an account of the user associated with the first computing device (“A scan for devices is performed in step 608, and a list of found devices is displayed in step 610. In step 612, a trusted device or devices are selected from the list. In step 614, the selected device(s) are confirmed to be trusted, after which user authentication is enabled for the trusted device(s) in step 616” Column 10 Lines 18-20. Also see Abstract. A list of devices corresponding to a user are authenticated using the credentials of the user before being further controlled. Since the user must authenticate the devices, the retrieved devices must be associated with an account of the user.)
Before the effective filing date, it would have been obvious for a person of ordinary skill in the art to incorporate the user authentication process and list of available devices associated with an account of the user taught by Lurey into the method of communication between two user devices using an automated assistant taught by Os in view of Carson. Such an implementation would ensure the security of Lurey (Column 1 Lines 57-59), while allowing for convenient access to all of the user's devices.
Regarding Claim 9, Os teaches a system comprising: one or more processors, and memory storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations that include: (See Figure 1 memory 250 and processor 204.)
Regarding Claim 17, Os teaches at least one non-transitory computer-readable medium comprising instructions that, in response to execution of the instructions by one or more processors, cause the one or more processors to perform operations that include: (See Figure 1 memory 250 and processor 204.)
Claim 9 and claim 17 otherwise recite identical limitations to claim 1. Claims 9 and 17 are therefore rejected using the same reasoning described above.

Regarding Claim 2, while Os teaches displaying a list of secondary devices to the user (Paragraph 0238) and teaches user authentication for certain operations (Paragraph 0137-138), Os does not explicitly teach providing, to the server device, credentials of the user; and receiving, from the server device and based on the credentials of the user, a directory of computing devices associated with the user, wherein the directory identifies the second computing device.
However, Os in view of Carson and Lurey further teaches providing, to the server device, credentials of the user; and receiving, from the server device and based on the credentials of the user, a directory of computing devices associated with the user, wherein the directory identifies the second computing device (Lurey, “The user 
The same motivation to combine the references described in claim 1 above applies to claim 2.

Regarding Claim 3, Os in view of Carson and Lurey further teaches wherein, causing, in response to the selection of the selectable element and based on selecting the second computing device, the automated assistant to provide output causes an application to be launched at the second computing device (Os, “media responses or media content suited for display on a larger screen can be displayed on a display associated with set-top box 104” Paragraph 0158. “playable device content can be identified on user devices that are connected to or in communication with television set-top box 104” Paragraph 0200. An application for displaying photographs or video would 

Regarding Claim 5, Os in view of Carson Lurey further teaches wherein the selectable element includes a visual representation of the phrase, and the natural language content has not been previously submitted by user via any spoken input to the automated assistant (Os, “FIG. 31 illustrates exemplary TV assistant interface 3170 on user device 102 with virtual assistant query suggestions based on playable user device content and based on video content shown on a separate display (e.g., display 112 associated with television set-top box 104).” Paragraph 0201. See Figures 31 and 32: query suggestions are generated and visually displayed to the user on both the first user device and the second user device. See Paragraph 0207 which further describes possible user inputs for actuating the suggested queries. Also see Paragraphs 0052-53 which discuss the purpose of the query suggestions is for acquainting the user with the automated assistant, which would indicate that the natural language content has not been previously submitted by the user.)

Regarding Claim 6, Os in view of Carson and Lurey further teaches further comprising: providing, to the server device, data that identifies content previously displayed at the graphical user interface prior to rendering the selectable graphical element that includes the phrase (Os, “playable media 3068 can be identified based on an active application (e.g., a photos and videos application), or can be identified based on stored content whether displayed on interface 1360 or not (e.g., content can be 
wherein at least a portion of the phrase describes the previously displayed content (Os, See Figures 30-32: a photo album 1364 which is titled “Graduation Album” is included in a device-based suggestion 3174 “Show a slideshow of “Graduation Album” from your photos”. Content-based suggestions 2652 also include phrases which describe the previously displayed content on the smart TV shown in Figure 32.)

Regarding Claim 7, Os in view of Carson and Lurey further teaches wherein the second computing device is identified in the phrase (Os, “user speech 1472 of FIG. 14 includes a command to display a photo on the kitchen television. As a result, the system can cause display of the photo on a television display associated with the user's kitchen as opposed to displaying the photo on user device 102. In other examples, a user can dictate which display device to use in a variety of other ways (e.g., on TV, on the big screen, in the living room, in the bedroom, on my tablet, on my phone, etc.).” Paragraph 0148. Also see Paragraph 0133 and 0152. The user can directly identify the display they wish for an output to be displayed within the command made to the automated assistant. While this embodiment, illustrated in Figure 14, is different from the embodiment of displaying selectable automated assistant command suggestion 

Regarding Claim 8, Os in view of Carson and Lurey further teaches wherein the server device causes the phrase to be generated based on data associated with an account of the user (Os, “a particular user can be identified, and personal data associated with the user can be used to determine user intent of requests… user intent of speech input can be determined based on previous requests from the user, media content owned by the user, media content stored on the user's device, user preferences, user settings, user demographics (e.g., languages spoken, etc.), user profile information, user payment methods, or a variety of other personal information associated with a particular identified user” Paragraph 0137. “Virtual assistant query suggestions related to media content (e.g., for consumption via television set-top box 104) can also be determined from content on a user device, and suggestions can also be provided on a user device… Playable media 3068 can include, for example, video 1362, photo album 1364, and photos 1366, each of which can include personal user content that can be transmitted to television set-top box 104 for display or playback” Paragraph 0200. User selectable query suggestions are generated using information stored on a user’s device. The intent of a query can also be determined using other personal user information, preferences, and settings. See Figure 31 device based suggestions 3174 determined from playable media 3068 shown in Figure 30.)

Os teaches displaying a list of secondary devices to the user (Paragraph 0238) and teaches user authentication for certain operations (Paragraph 0137-138), Os does not explicitly teach providing, to a server device, credentials of the user; and receiving, from the server device, based on the credentials of the user, a directory of a plurality of computing devices associated with the user, wherein the directory identifies the second computing device.
However, Os in view of Carson and Lurey further teaches providing, to a server device, credentials of the user; and receiving, from the server device, based on the credentials of the user, a directory of a plurality of computing devices associated with the user, wherein the directory identifies the second computing device (Lurey, “The user may also select from a list of trusted devices associated with the user, such as wearable devices, Bluetooth transmitters, Wi-Fi networks, ZigBee, and/or other RF emitting devices. Here, the trusted device may or may not request authorization from the user, depending on the capabilities of the device. For example, the trusted device may store a token generated by the authentication server on the device for subsequent authorization requests” Column 5 Lines 18-25. “A scan for devices is performed in step 608, and a list of found devices is displayed in step 610. In step 612, a trusted device or devices are selected from the list. In step 614, the selected device(s) are confirmed to be trusted, after which user authentication is enabled for the trusted device(s) in step 616” Column 10 Lines 18-20. Also see Abstract. A list of devices corresponding to a user are authenticated using the credentials of the user before being further controlled.)
The same motivation to combine the references described in claim 1 above applies to claim 10.

Regarding Claim 11, Os in view of Carson and Lurey further teaches wherein the server device causes the phrase to be generated based on data associated with an account of a user (Os, “a particular user can be identified, and personal data associated with the user can be used to determine user intent of requests… user intent of speech input can be determined based on previous requests from the user, media content owned by the user, media content stored on the user's device, user preferences, user settings, user demographics (e.g., languages spoken, etc.), user profile information, user payment methods, or a variety of other personal information associated with a particular identified user” Paragraph 0137. “Virtual assistant query suggestions related to media content (e.g., for consumption via television set-top box 104) can also be determined from content on a user device, and suggestions can also be provided on a user device… Playable media 3068 can include, for example, video 1362, photo album 1364, and photos 1366, each of which can include personal user content that can be transmitted to television set-top box 104 for display or playback” Paragraph 0200. User selectable query suggestions are generated using information stored on a user’s device. The intent of a query can also be determined using other personal user information, preferences, and settings. See Figure 31 device based suggestions 3174 determined from playable media 3068 shown in Figure 30.)

Regarding Claim 12, Os in view of Carson and Lurey further teaches further teaches wherein, causing, in response to the selection of the selectable element and based on selecting the second computing device, the automated assistant to provide output causes an application to be launched at the second computing device (Os, “media responses or media content suited for display on a larger screen can be displayed on a display associated with set-top box 104” Paragraph 0158. “playable device content can be identified on user devices that are connected to or in communication with television set-top box 104” Paragraph 0200. An application for displaying photographs or video would be launched. Also see Paragraph 0057 which describes that the functions of the television device can be executed as an application.)

Regarding Claim 14, Os in view of Carson and Lurey further teaches wherein the selectable element includes a visual representation of the phrase, and wherein the natural language content has not been previously submitted by the user via any spoken input to the automated assistant (Os, “FIG. 31 illustrates exemplary TV assistant interface 3170 on user device 102 with virtual assistant query suggestions based on playable user device content and based on video content shown on a separate display (e.g., display 112 associated with television set-top box 104).” Paragraph 0201. See Figures 31 and 32: query suggestions are generated and visually displayed to the user on both the first user device and the second user device. See Paragraph 0207 which further describes possible user inputs for actuating the suggested queries. Also see Paragraphs 0052-53 which discuss the purpose of the query suggestions is for acquainting the user with the automated assistant, which would indicate that the natural language content has not been previously submitted by the user.)

Os in view of Carson and Lurey further teaches wherein the operations further include: providing, to a server device, data that identifies content previously displayed at the graphical user interface prior to the displaying of the selectable element, (Os, “playable media 3068 can be identified based on an active application (e.g., a photos and videos application), or can be identified based on stored content whether displayed on interface 1360 or not (e.g., content can be identified from an active application in some examples or without being displayed at a given time in other examples)” Paragraph 0200. “virtual assistant query suggestions can be derived based on content that is displayed or available on any number of connected devices” Paragraph 0205. Previous device data such as active applications with photo or video data or currently displayed content are used in order to render the suggested queries for the user.)
wherein at least a portion of the phrase describes the previously displayed content (Os, See Figures 30-32: a photo album 1364 which is titled “Graduation Album” (Figure 30) is included in a device-based suggestion 3174 “Show a slideshow of “Graduation Album” from your photos” (Figure 31-32). Content-based suggestions 2652 also include phrases which describe the previously displayed content on the smart TV shown in Figure 32.)

Regarding Claim 16, Os in view of Carson and Lurey further teaches wherein the second computing device is identified in the phrase that is rendered at the graphical user interface (Os, “user speech 1472 of FIG. 14 includes a command to display a photo on the kitchen television. As a result, the system can cause display of the photo 

Regarding Claim 18, while Os teaches displaying a list of secondary devices to the user (Paragraph 0238) and teaches user authentication for certain operations (Paragraph 0137-138), Os does not explicitly teach wherein the operations further include: providing, to the server device, credentials of the user; and receiving, from the server device and based on the credentials of the user, a directory of a plurality of computing devices associated with the user, wherein the directory identifies the second computing device.
However, Os in view of Carson and Lurey further teaches wherein the operations further include: providing, to the server device, credentials of the user; and receiving, from the server device and based on the credentials of the user, a directory of a plurality of computing devices associated with the user, wherein the directory identifies the second computing device (Lurey, “The user may also select from a list of 
The same motivation to combine the references described in claim 1 above applies to claim 18.

Regarding Claim 19, Os in view of Carson and Lurey further teaches wherein, causing, in response to the selection of the selectable element and based on selecting the second computing device, the automated assistant to provide output causes an application to be launched at the second computing device (Os, “media responses or media content suited for display on a larger screen can be displayed on a display associated with set-top box 104” Paragraph 0158. “playable device content can be identified on user devices that are connected to or in communication with television set-top box 104” Paragraph 0200. An application for displaying photographs or video would 

Claims 4, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Os (US 2016/0212488 A1) in view of Carson (US 2014/0365885 A1) and further in view of Lurey (US 9,294,476 B1) and Gruber (US 2013/0275138 A1).

Regarding Claim 4, Os in view of Carson and Lurey teaches all the limitations of Claim 1, on which Claim 4 depends.
Os in view of Carson and Lurey does not explicitly teach causing the first computing device or the second computing device to audibly render the phrase.
However, Gruber, which is directed to a hands-free automated assistant, teaches causing the first computing device or the second computing device to audibly render the phrase (“shown in FIG. 5B, after reading the incoming message to the user, assistant 1002 then tells the user that the user can "reply or read it again" 574. Again, such output is provided, in one embodiment, in spoken form (i.e., verbally). In this manner, the system of the present invention informs the user of available actions in a manner that is well-suited to the hands-free context… in one embodiment the user's spoken input is echoed 575 so that the user can check that it has been properly understood. In addition, in one embodiment, assistant 1002 repeats the user's spoken input in auditory form, so that the user can verify understanding of his or her command even if he or she cannot see the screen” Paragraph 0191-192. Also see Paragraph 0268.)
the method of communication between two user devices using an automated assistant taught by Os in view of Carson and Lurey with the method of having an automated assistant audibly output a user input as taught by Gruber. Such an implementation would facilitate a hands-free use of the device, improving safety while a user is in a distracting environment (Gruber, Paragraph 0007). The combination would also allow a user to verify that their command was properly understood by the assistant (Gruber, Paragraph 0192).

Regarding Claim 13, Os in view of Carson and Lurey teaches all the limitations of Claim 9, on which Claim 9 depends.
Os in view of Carson and Lurey does not explicitly teach wherein the operations further include: causing the first computing device or the second computing device to audibly render the phrase.
However, Gruber, which is directed to a hands-free automated assistant, teaches wherein the operations further include: causing the first computing device or the second computing device to audibly render the phrase (“shown in FIG. 5B, after reading the incoming message to the user, assistant 1002 then tells the user that the user can "reply or read it again" 574. Again, such output is provided, in one embodiment, in spoken form (i.e., verbally). In this manner, the system of the present invention informs the user of available actions in a manner that is well-suited to the hands-free context… in one embodiment the user's spoken input is echoed 575 so that the user can check that it has been properly understood. In addition, in one embodiment, assistant 1002 
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the method of communication between two user devices using an automated assistant taught by Os in view of Carson and Lurey with the method of having an automated assistant audibly output a user input as taught by Gruber. Such an implementation would facilitate a hands-free use of the device, improving safety while a user is in a distracting environment (Gruber, Paragraph 0007). The combination would also allow a user to verify that their command was properly understood by the assistant (Gruber, Paragraph 0192).

Regarding Claim 20, Os in view of Carson and Lurey teaches all the limitations of Claim 17, on which Claim 20 depends.
Os in view of Carson and Lurey does not explicitly teach wherein the operations further include: causing the first computing device or the second computing device to audibly render the phrase.
However, Gruber, which is directed to a hands-free automated assistant, teaches wherein the operations further include: causing the first computing device or the second computing device to audibly render the phrase (“shown in FIG. 5B, after reading the incoming message to the user, assistant 1002 then tells the user that the user can "reply or read it again" 574. Again, such output is provided, in one embodiment, in spoken form (i.e., verbally). In this manner, the system of the present invention informs 
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the method of communication between two user devices using an automated assistant taught by Os in view of Carson and Gruber with the method of having an automated assistant audibly output a user input as taught by Gruber. Such an implementation would facilitate a hands-free use of the device, improving safety while a user is in a distracting environment (Gruber, Paragraph 0007). The combination would also allow a user to verify that their command was properly understood by the assistant (Gruber, Paragraph 0192).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Previously cited prior art, Sumner (US 2016/0259656 A1) is relevant to the amended claims. Sumner teaches displaying the output on a second device of a conversation with an automated assistant of a first device in response to a user input for continuing the automated assistant on the second device. (¶ 254-268, Fig. 8A-8F)
 Nadkar (US 2018/0204569 A1) teaches using “wake words” to invoke digital assistant services in a multi-device environment. (¶ 22, Fig. 4)
Wadley (US 2018/0189078 A1) teaches handing off an output of a first digital assistant on a first device to a second digital assistant of a second device. (claim 15, Figs. 5-6)
Johnson (US 2016/0070580 A1) teaches providing the output of a digital assistant on a second display device. (¶ 19-35, Figs. 2A-2B)

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/KIEU D VU/           Supervisory Patent Examiner, Art Unit 2173